DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-16 are examined.
Allowable Subject Matter
Claim 14 includes, inter alia, “…a ground electrode disposed on the mounting surface to be spaced apart from the first and second external electrodes, extending through the insulating layer, and extending across the stepped edge of the body to contact the conductive shielding layer”.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 14, is rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03/06/2019 and 02/07/2020 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara, U.S. Patent Application Publication 2019/0379343, in view of Choi, U.S. Patent Application Publication 2016/0268038.
Regarding Claim 1, Miyahara teaches, a coil component (Fig. 2), comprising: 
a body (1) having one surface and another surface opposing each other in one direction, and a plurality of walls each connecting the one surface to the other surface of the body; 
an internal insulating layer (insulating layer of 1, “multiple insulator layers” [0040]) disposed within the body; 
a coil portion (not shown, “inductor conductor patterns” [0040]) disposed on at least one of two opposing surfaces (“conductor patterns, each having a predetermined shape, are formed at predetermined positions between predetermined insulator layers” [0040]) of the internal insulating layer, and forming at least one turn; 
a recess (step differences 3) extending along at least portions of edges common to the one surface of the body and to walls of the plurality of walls of the body; 
…; 
first and second external electrodes (2) penetrating through the lower body (1), disposed on the one surface of the body and spaced apart from each other, and connected to the coil portion (“a predetermined filter circuit by connecting capacitors and inductors provided inside the multilayer body 1” [0041], and “terminal electrodes 2 are connected to predetermined portions of the filter circuit provided inside the multilayer body 1” [0043] reasonably teaches “connected to the coil portion”); and 
a shielding layer (4) disposed on the other surface of the body and the plurality of walls of the body, and having at least a portion extending to the one surface of the body and being spaced apart from the first and second external electrodes.  (Miyahara: Figs. 1, 2 and 4, para. [0040], [0043], [0045], [0046]).
Miyahara does not explicitly teach, a lower insulating layer disposed in the recess and on the one surface of the body.
However, Choi teaches (Fig. 5), a lower insulating layer (60) disposed in the recess and on the one surface of the body. (Choi: Figs. 4 and 5, para. [0085], [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of Miyahara to include the insulating layer in the recess and on the lower surface of the body of Choi, the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Choi: Fig. 5, para. [0118]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Miyahara in view of Choi further teaches, wherein the shielding layer includes a plurality of metal layers (“the shield film 4 preferably has a multilayer structure” [0046]).  (Miyahara: Figs. 1, 2 and 4, para. [0046]).
Regarding Claim 3, the combination of Miyahara in view of Choi further teaches, wherein the shielding layer (“the shield film 4 preferably has a multilayer structure”, [0046]), the first external electrode, and the second external electrode (“terminal electrodes 2 are also made of a metal having a main ingredient, such as silver and copper, for example. A plating layer (not illustrated) is provided on the surfaces of the terminal electrode 2. For example, the plating layer preferably includes a first layer made of nickel and a second layer made of a metal selected from the group consisting of gold, copper, and tin” [0044]) each include a plurality of metal layers.  (Miyahara: Figs. 1, 2 and 4, para. [0044], [0046]).
Regarding Claim 4, the combination of Miyahara in view of Choi further teaches, wherein the shielding layer (the shielding layer is satisfied by the teaching “the shield film 4 preferably has a multilayer structure”, “the shield film 4 may have a two-layer structure including a first layer made of copper and a second layer made of nickel”, “a plating layer (not illustrated) is preferably provided on the surface of the shield film 4. For example, the plating layer may preferably include a first layer made of nickel and a second layer made of a metal selected from the group consisting of gold, copper, and tin” [0046]), the first external electrode, and the second external electrode (the external electrodes are satisfied by the teaching “terminal electrodes 2 are also made of a metal having a main ingredient, such as silver and copper, for example. A plating layer (not illustrated) is provided on the surfaces of the terminal electrode 2. For example, the plating layer preferably includes a first layer made of nickel and a second layer made of a metal selected from the group consisting of gold, copper, and tin” [0044]) each include a first layer including copper (Cu), a second layer including nickel (Ni) , and a third layer including tin (Sn).  (Miyahara: Figs. 1, 2 and 4, para. [0044], [0046]).
Regarding Claim 5, the combination of Miyahara in view of Choi further teaches, 
wherein the plurality of walls of the body (Miyahara: 1) include opposing front and rear surfaces, and side surfaces connecting the front and rear surfaces, 
wherein the shielding layer includes a cap portion (Miyahara: T) disposed on the other surface of the body, first and second side wall portions (Miyahara: side surfaces S) disposed on the front and rear surfaces of the body respectively, and third and fourth side wall portions (Miyahara: side surfaces S) disposed on respective side surfaces of the body, and 
wherein at least portions of the third and fourth side wall portions (Miyahara: S) extend onto the lower insulating layer (Choi: 60), the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Miyahara: Figs. 1, 2 and 4, para. [0045], [0046]), (Choi: Figs. 4 and 5, para. [0085], [0089], [0118]).
Regarding Claim 6, the combination of Miyahara in view of Choi further teaches, 
wherein the lower insulating layer (Choi: 60) fills the recess (Choi: the insulating layer 60 fills the recesses of the body 50, Fig. 5), and edges of the lower insulating layer in the recess are substantially coplanar with the plurality of walls of the body (Choi: walls of the body 50), the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Miyahara: Figs. 1, 2 and 4, para. [0045], [0046]), (Choi: Figs. 4 and 5, para. [0085], [0089], [0118]).
Regarding Claim 8, the combination of Miyahara in view of Choi further teaches, 
wherein the first and second external electrodes (Choi: 84, 85) each have side surfaces covered by the lower insulating layer (Choi:  insulating layer 60), the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Choi: Figs. 4 and 5, para. [0085], [0089], [0118]).
Regarding Claim 9, the combination of Miyahara in view of Choi further teaches, 
wherein opposing ends of the coil portion (Choi: coil 40) extend to the one surface of the body (Choi: body 50) in the one direction and are connected to the first and second external electrodes (Choi:  84, 85), the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Choi: Figs. 4 and 5, para. [0056], [0085], [0089], [0118]).
Regarding Claim 11, Miyahara teaches, a coil component (Fig. 2), comprising: 
a body (1) including multiple insulator layers [0040], and having a coil (not shown, “inductor conductor patterns” [0040]) disposed therein, the body having a mounting surface, a plurality of side walls, and a stepped edge (step differences 3) between the mounting surface and at least one of the plurality of side walls; 
…; and 
first and second external electrodes (2) disposed on the mounting surface, extending through the multiple insulator layers [0040], and connected to opposing ends of the coil (“a predetermined filter circuit by connecting capacitors and inductors provided inside the multilayer body 1” [0041], and “terminal electrodes 2 are connected to predetermined portions of the filter circuit provided inside the multilayer body 1” [0043] reasonably teaches “connected to the coil portion”).  (Miyahara: Figs. 1, 2 and 4, para. [0040], [0043], [0045], [0046]).
Miyahara does not explicitly teach, a magnetic material, an insulating layer disposed on the mounting surface and extending into the stepped edge between the mounting surface and the at least one of the plurality of side walls, extending through the insulating layer.
However, Choi teaches (Fig. 5), a magnetic material (“magnetic metal material 51” [0043]), an insulating layer (60) disposed on the mounting surface (lower surface, Fig. 5) and extending into the stepped edge (the stepped edge on the left and right walls, Fig. 5) between the mounting surface and the at least one of the plurality of side walls, extending through the insulating layer (60). (Choi: Figs. 4 and 5, para. [0043], [0049], [0085], [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of Miyahara to include the 1) magnetic material, and 2) the insulating layer disposed in the recess and the lower surface, and electrodes extending through the insulating layer and connected to opposing ends of the coil of Choi, the motivation being 1) “to secure high permeability, and efficiency deterioration due to core loss at a high frequency and a high current may be prevented” [0046] and 2) “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Choi: Fig. 5, para. [0046], [0118]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 12, the combination of Miyahara in view of Choi further teaches, 
further comprising: 
a conductive shielding layer (Miyahara: 4) disposed on a cap surface (Miyahara: T) of the body (Miyahara: 1) opposite to the mounting surface (Miyahara: B) and on the plurality of side walls (Miyahara: S) of the body, and contacting the insulating layer (Choi: 60), the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Miyahara: Figs. 1, 2 and 4, para. [0045], [0046]), (Choi: Figs. 4 and 5, para. [0085], [0089], [0118]).
Regarding Claim 13, the combination of Miyahara in view of Choi further teaches, 
wherein side surfaces of the insulating layer (Choi: 60) are coplanar with the side walls of the body (Choi: 50), and the conductive shielding layer (Miyahara: 4) extends on to the side surfaces of the insulating layer (Choi: 60), the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented.” [0118]).  (Miyahara: Figs. 1, 2 and 4, para. [0045], [0046]), (Choi: Figs. 4 and 5, para. [0085], [0089], [0118]).
Regarding Claim 16, the combination of Miyahara in view of Choi further teaches, wherein an external surface of the insulating layer (Choi: 60), disposed opposite to a surface of the insulating layer (Choi: 60) facing the mounting surface, is free of the conductive shielding layer, the motivation being that “an occurrence of a plating blur on the regions except for the region on which the plating electrodes are formed may be prevented” [0118].  (Choi: Figs. 4 and 5, para. [0085], [0089], [0118]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara, as applied to claim 1, in view of Miyahara (embodiment 2, Fig. 8)(hereinafter Miyahara 2).
Regarding Claim 7, Miyahara is silent on a cover layer for the shield layer.  (Miyahara: Figs. 1, 2 and 4, para. [0040], [0043], [0045], [0046]).
Miyahara does not explicitly teach, further comprising: a cover layer disposed on the shielding layer.
However, Miyahara 2 teaches (Fig. 8), further comprising: a cover layer (“an internal shield film 35 is provided between insulator layers of the multilayer body 1 located near the top surface T thereof” [0070] teaches a cover layer) disposed on the shielding layer (34). (Miyahara 2: Figs. 8A and 8B, para. [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of Miyahara to include the cover layer of Miyahara 2, the motivation being 1) “[t]he internal shield film 35 may preferably be utilized for circuit formation” [0072]).  (Miyahara 2: Figs. 8A and 8B, para. [0072]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara, as applied to claim 1, in view of Endo et al., (hereinafter Endo), U.S. Patent Application Publication 2018/0277296.
Regarding Claim 10, Miyahara is silent on a connection electrode.  (Miyahara: Figs. 1, 2 and 4, para. [0040], [0043], [0045], [0046]).
Miyahara does not explicitly teach, further comprising: a connection electrode penetrating through the body to connect opposing ends of the coil portion and the first and second external electrodes.
However, Miyahara 2 teaches (Fig. 4), further comprising: a connection electrode (19A, 19B) penetrating through the body (7) to connect opposing ends of the coil portion and the first and second external electrodes (20A, 20B). (Miyahara 2: Figs. 3-6, para. [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection of the electrodes of Miyahara to include the connection electrodes of Endo, the motivation being that the “conductor portion 31 is connected to the lid portion 18A of the conductor post 19A” [0052]).  (Miyahara 2: Figs. 8A and 8B, para. [0052]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
6/01/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837